Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-2 and 5-16 are pending and rejected. Claims 1-2 and 5-6 are amended. Claims 3 and 4 are cancelled. Claims 7-16 are newly added.

Claim Objections
Claim 6 is objected to because of the following informalities:  the last line should read “swelling is not performed in the method”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki, JP H08-337880 A (provided on the IDS of 7/23/2021).
	The following citations for Tamaki, JP H08-337880 A are in reference to the machine translation provided by JPlat-Pat.
	Regarding claims 1 and 10, Tamaki teaches a method of roughening a surface of a resin substrate containing an amino resin granular material (overview). They teach 
Tamaki teaches that the heat resistant resin in the adhesive can be epoxy resin (overview and 0016). It is noted that the instant specification at paragraph 0016 prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	Further, it is noted that there is no indication of a swelling treatment being performed such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have not performed a swelling treatment with the expectation of suitably roughening the surface for preparation of electroless plating. 
Regarding claim 2, Tamaki suggests the limitations of instant claim 1. They further teach that step (a) is performed for 2 minutes, i.e. the potassium permanganate treatment step (0023) and step (b) is performed for 30 minutes, i.e. the phosphoric acid treatment step (0023), such that each or steps (a) and (b) is performed for a time within one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
Regarding claim 5, Tamaki suggests the limitations of instant claim 1. They further teach that the activation step is performed by treatment with a solution comprising phosphoric acid (0023). 
Regarding claim 6, Tamaki suggests the surface etching process of claim 1. They further teach performing electroless plating after etching (0023-0024), where there is no indication of performing a swelling treatment in the process (0019-0024), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the treatment process without a swelling treatment with the anticipation of successfully plating the resin surface. 
Regarding claim 14, Tamaki suggests the limitations of instant claim 6. They further teach treating the substrate with a treatment liquid containing PdCl2 before plating (0023-0024), such that a catalyst will be imparted or applied using a catalyst imparting treatment solution (0013-0014). 
Regarding claim 15, Tamaki suggests the limitations of instant claim 6. They further teach that the plating is an electroless metal plating, i.e. copper plating (overview, 0013-0014, and 0023-0024).
Regarding claim 16, Tamaki suggests the limitations of instant claim 14. They further teach applying the catalyst using the PdCl2 treatment liquid and then activating the catalyst using an acid treatment such as sulfuric acid (0013-0014 and 0023-0024). 

	
Claims 7, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki as applied to claim 1 above, and further in view of Nagao, US 2010/0155255 A1.
	Regarding claims 7, 8, and 12, Tamaki suggests the limitations of instant claim 1. They further teach performing a catalyst to the surface using a treatment liquid containing PdCl before electroless plating (0013-0014 and 0023-0024).
	They do not teach degreasing or surface conditioning.
	Nagao teaches a pretreatment process for electroless plating of a resin molded article comprising etching the resin molded article using a manganate salt-containing etching solution, and then bringing the resin molded article into contact with an aqueous solution containing a reducing compound and an inorganic acid (abstract). They teach performing a surface-conditioning treatment using an amine compound after the post-treatment process so as to increase the amount of catalyst adsorbed to the surface, which allows stable production of a good plating film (0007). They teach that the substrate to be treated is a resin molded article where the resin is not particularly limited (0025). They teach that the etching treatment involved immersion into a solution containing a manganite salt such as potassium permanganate (0027, 0029, and 0038). They teach that when the surface of the resin molded article is extremely dirty, the surface may be degreased according to a usual method prior to etching (0040). They teach performing the post-etching treatment using a solution containing an inorganic 
	From the teachings of Nagao, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki to have degreased the surface prior to etching or roughening and then after etching, i.e. after step (b) to have rinsed the substrate with water and performed surface conditioning because Nagao indicates it is desirable to degrease a resin surface prior to immersion in a permanganate salt solution for etching and to perform surface conditioning after etching/acid treatment and rinsing to increase the adsorption amount of the catalyst on the surface of the article used as a substrate to be treated, enabling the stable formation of a good plating film such that it will be expected to provide the desired and predictable result of cleaning the resin surface and improving the adhesion of the catalyst to the surface so as to provide a good plating film. Therefore, in the process of Tamaki in view of Nagao, the surface will be degreased, steps (a) and (b) will be performed and repeated, the surface will be washed with water, and then a surface conditioning (conditioner) treatment will be performed. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki as applied to claim 1 above, and further in view of Hupe, US 5,373,629.
	Regarding claim 9, Tamaki suggests the limitations of instant claim 1. They further teaches that the oxidizing solution containing the permanganate is an alkaline solution (overview, 0010, and 0013), such that it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the solution so that it has a pH greater than 7 so as to provide an alkaline solution as desired by Tamaki.
	They do not teach that the oxidizing solution includes a pH buffer agent or a surfactant.
	Hupe teaches a process for manufacturing through-hole plated single-layer or multi-layer printed circuit boards based on a polymeric substrate material (abstract). They teach that the surface of the substrate is pre-treated in a solution having oxidizing activity where the solution contains salts of permanganate with a pH range from <1 to 14 (abstract and Col. 4, lines 13-24). They teach that the addition of ionic or non-ionic surfactants improves the quality of the oxidative pre-treatment (Col. 4, lines 13-24). 
	From the teachings of Hupe, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki to have included ionic or non-ionic surfactants in the oxidizing permanganate solution because Hupe indicates that their inclusion improves the quality of an oxidative pre-treatment containing permanganate salts having a pH overlapping the range suggested by Tamaki such that it will be expected to improve the quality of the treatment. Therefore, in the process of Tamaki in view of Hupe the solution comprising the oxidizing agent will further comprise a surfactant and have a pH overlapping the claimed range. According to MPEP 2144.05, “in the case where the prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tamaki as applied to claim 1 above, and further in view of Patel, US 5,160,600.
	Regarding claim 11, Tamaki suggests the limitations of instant claim 1. They teach using the acid solution to dissolve and remove the particulate material (0011), i.e. to etch away the particulate material.
	They do not teach including a surfactant in the solution comprising the activating agent.
Patel teaches a process of roughening and activating the surface of a polymer by contacting the polymer with an aqueous solution of acid, where the acid treatment is provided as a two-step etching system (title, abstract, Col. 6, lines 17-32 and claim 17). They teach performing etching using a solution containing at least one acid of a first acid group, a noble metal ion, and an oxidant, where the etching process is done in two steps using baths containing the same materials (Col. 2, line 50 to Col. 3, line 26 and Col. 6, lines 17-45). They teach that the acid in the solution can include phosphoric acid (abstract). They teach that the substrate can also be treated in a third step which comprises a more dilute formulation of either the first or second solutions (Col. 3, lines 41-43). They teach that the first and second etching solutions can contain nitric acid as the acid (Col. 2, line 50 to Col. 3, line 26, and Col. 6, lines 17-45), where nitric acid can be replaced by other oxidants such as potassium permanganate (Col. 5, lines 35-37), indicating that the third solution can also contain nitric acid since it is a more dilute 
	From the teachings of Patel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki to have included surfactant in the acid solution because Patel indicates that the inclusion of surfactants improves the wetting of an etching solution to a polymer for more uniform etching such that it will be expected to provide the benefits of improving the wetting of the solution with the surface for dissolving and removing the particulate materials. Therefore, in the process of Tamaki in view of Patel the solution comprising the activating agent will surface comprise a surfactant. 
Regarding claim 13, Tamaki suggests the limitations of instant claim 1. They further teach that step (a) is performed for 2 minutes, i.e. the potassium permanganate treatment step (0023) and step (b) is performed for 30 minutes, i.e. the phosphoric acid treatment step (0023), such that step (a) is performed for a time within the claimed range. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Patel teaches performing etching for a time ranging from 10 seconds to 30 minutes, preferably 1 minute to 15 minutes (Col. 6, lines 33-37). They teach etching using acids such as phosphoric acid (Col. 6, lines 17-32).
From the teachings of Patel, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Tamaki to have performed the phosphoric etching step for a time ranging from 10 seconds to 30 minutes because Patel indicates that such a time frame is suitable for etching a resin using acids such as phosphoric acid and the time frame overlaps the time used by Tamaki such that it will be expected to provide a suitable time frame for etching the resin particulates from the surface. Therefore, Tamaki in view of Patel suggest performing step (b) for a time overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

Response to Arguments
Applicant's arguments filed May 27, 2021 have been fully considered.
In light of the amendments to claim 1, the previous 112(b) rejections are withdrawn. 
Further, Applicant’s arguments over the 103 rejections are considered persuasive in light of the amendments to the claims. Therefore, a new rejection has been made with the primary reference of Tamaki as discussed above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        

/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718